Sutton, C. J.,
dissenting. A statement of facts precedes the majority opinion, but, in order that my view of this’case may be clearly understood, I will restate some of the pertinent facts in 'the course of what I have fo say. The judgment here excepted to was rendered in the suit in the City Court of Athens, which suit was filed after, but on the same day, the judgment was rendered dismissing the action in the Superior Court of Clarke County by sustaining the defendant’s general demurrer thereto. Both suits were between the same parties and on the same cause of action. After the plaintiff’s suit in the superior court was dismissed, and after he filed this suit in the City Court of Athens, he sued out a writ of error to the Court of Appeals, excepting to "the order sustaining the general demurrer of the defendant to the petition as amended,” in the superior-court case. A copy of that general demurrer appears in the statement of facts in this case, ground 1 of same being that the petition as amended failed to state a cause of action against the defendant; and grounds 2 and 3 are to the effect that no process was issued on the original petition, that the process issued under order of the court upon amendment, after the return term, was null and void, and that the petition, having no valid process issued in connection therewith, is null and void and does not constitute a valid suit against the defendant.
*671The defendant filed a demurrer, an answer, and a plea of res judicata to the suit in the city court. The defendant, in the plea of res judicata, set up the judgment rendered in its favor in the suit in Clarke Superior Court, alleging that that suit was on the same cause of action and between the same parties and was one of which the court had jurisdiction; and it was also alleged in said plea that the plaintiff had filed his bill of exceptions to the Court of Appeals, seeking to reverse the judgment of Clarke Superior Court, but that the Court of Appeals dismissed the bill of exceptions, and that the judgment of Clarke Superior Court stands as a final adjudication of the cause of action sued upon. This plea of res judicata was tried separately from the other issues in the case, and the evidence submitted on said trial consisted of the parts of the record in the suit in Clarke Superior Court and in the Court of Appeals, the same being set out in the statement of facts in the present case, and consisting of the petition, the amendment thereto, the defendant’s demurrers, and the judgment thereon, etc., appearing as items (1) through (8), inclusive, in said statement of facts.
After hearing and considering this evidence, the Judge of the City Court of Athens sustained the plea of res judicata and dismissed the plaintiff’s suit. The plaintiff excepted to this judgment.
When the defendant appeared and filed a general demurrer to the suit in the superior court on the ground (1) that the petition failed to set out a cause of action, it waived the irregularities of process, or the absence of process, which were complained of in grounds 2 and 3 of the demurrer. Code § 81-209 provides: “Appearances and pleading shall be a waiver of all irregularities of the process, or of the absence of process, and the service thereof.”. The filing of the general demurrer, to the effect that the petition failed to set out a cause of action, amounted to a plea to the merits of the case and was such an appearance as to waive defects in or absence of process. Lyons v. Planters Loan & Savings Bank, 86 Ga. 485 (1) (12 S. E.. 882, 12 L. R. A. 155); Southern Ry. Co. v. Cook, 106 Ga. 450 (3) (32 S. E. 585); Emmett & Co. v. Dekle, 132 Ga. 593 (1) (64 S. E. 682); Wilson v. City Council of Augusta, 165 Ga. 520 (141 S. E. 412); Bower v. Avery, 172 Ga. 272 (4) (158 S. E. 10); Carter v. Smith & Sons, 5 Ga. App. 804 (63 S. E. 932).
*672It was ruled in the Wilson case, 165 Ga. 520 (1), supra: “Where a defendant specially demurs to the omission of process from the petition, and in the same paper, without having in any manner protested the court’s lack of jurisdiction due to the omission of the process, files a general demurrer asserting that the petition sets forth no cause of action, the defect as to the process must be held to have been waived.” Two of the grounds of demurrer in that case were: “(1) No process was annexed to-the petition. (2) No cause of action is set out." It was said in the opinion in that case, on page 522: “The defendant waived process by his general demurrer, the second paragraph of the demurrer being ‘that no cause of action is set out in said petition.’ Under section 5559 of the Code of 1910 [Code, 1933, § 81-209], the defendant was pleading to the merits in the same breath that he was asserting that there was no process; but this court has uniformly held that the filing of a general demurrer is a waiver of process.”
The demurrer to the suit in the superior court, between the parties here involved, like the demurrer in the Wilson case, was one paper, the first ground of same being that the petition failed to set out a cause of action, and the other twoi grounds going to the matter of process. No question of jurisdiction was raised by the demurrer. Code § 81-503 is as follows: “If a defendant shall appear and plead to the merits, without pleading to the jurisdiction, and without excepting thereto, he shall thereby admit the jurisdiction of the court.” As pertinent to this point, also see Carter v. Smith, 5 Ga. App. 804, supra.
The question as to process was waived by the first ground of demurrer, which went to the merits of the case. The order of the court sustained the general demurrer and dismissed the petition. That judgment has not been reversed. It was excepted to, and error was assigned in the bill of exceptions on the sustaining of the general demurrer, but the writ of error was dismissed. Almand v. Northern Assurance Co., Ltd., 87 Ga. App;. 193 (73 S. E. 2d 101).
A former ruling on a general demurrer going to the merits of the case is a bar to a subsequent suit on the same cause of action. Smith v. Bird, 189 Ga. 105 (5 S. E. 2d 336) ; Revels v. Kilgo, 157 Ga. 39 (121 S. E. 209); Sudderth v. Harris, 51 Ga. App. 654 (181 S. E. 122); Fain v. Hughes, 108 Ga. 537 (33 S. E. *6731012); Hadden v. Fuqua, 194 Ga. 621 (22 S. E. 2d 377). Where a bill of exceptions is dismissed and the judgment of the trial court stands unreversed, the judgment of the trial court is the law of the case. Palmer v. Jackson, 188 Ga. 336 (4 S. E. 2d 28); Tyndale v. Manufacturers Supply Co., 209 Ga. 564 (74 S. E. 2d 857).
Applying these principles of law to the facts of the present case, where it appears that the first ground of demurrer in the former suit, to wit, that the petition failed to state a cause of action, was sustained, and this ruling was not reversed on appeal, but the writ of error was dismissed (Almand v. Northern Assurance Co., Ltd., supra), the judge of the city court did not err in sustaining the plea of res judicata. While it was stated in the decision in 87 Ga. App. 193 that the writ of error was dismissed without prejudice to the prosecution of the present renewed action, the opinion in that case shows that such statement was made only with respect to the rulings on the demurrers pointing out a want of valid process in the former suit, i.e., grounds 2 and 3, and nothing was mentioned concerning the judgment of the superior court sustaining the first ground of the demurrer, to the effect that the petition failed to state a cause of action. So, when the writ of error was dismissed, it left the judgment of Clarke Superior Court, sustaining the general demurrer, standing unreversed, and that judgment bars the present suit on the same cause of action.
Of course, if this court had reversed the judgment of the superior court, or if that judgment had not been one going to the merits of the case, then we would have an entirely different proposition from the one presented by the record in this case. But I do not believe that this court can, by what is termed construction, render invalid the unreversed judgment of the, trial court, which, under the law and the facts, was necessarily rendered on the merits of the case. I think that this is true, although this court, in dismissing the writ of error gave as its reason for doing so that the suit in the superior court was dismissed on demurrer for a defect not going to the merits. The judgment on the general demurrer in the superior court was, in fact and in law, untouched by the judgment of this court dismissing the writ of error.
*674Furthermore, “No suitor may prosecute two actions in the courts at the same time, for the same cause, and against the same party” (Code § 3-601); and where the plaintiff chose to relinquish his right of exception to the judgment in the former suit by filing the present suit before tendering his bill of exceptions to the former judgment, he cannot now complain that his cause of action is barred by the former judgment against him, which stands unreversed.
I am of the opinion that the Judge of the City Court of Athens did not err in sustaining the plea of res judicata and in dismissing the plaintiff’s suit in that court. Judge Worrill concurs in my view of this case as expressed in this dissent.